DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.
 
Claims 1 – 20 are pending for examination.  Claims 1, 11 - 12, and 20 are amended.  Claims 6 and 16 are canceled.

Examiner’s Note
The prior art rejection below cites particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 5, 7 – 15 and 17 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dolby et al., (US PUB 2018/0196643) in view of Stobie et al., (US PUB 2005/0110806 hereinafter Stobie).
Dolby reference was cited in previous office action.

As to claim 1, Dolby teaches a method, comprising: 
accessing, by a processor (“one or more processing units (e.g., processors) 152” figure 1 and para. 0027), a first server (“…server…” para. 0055) associated with a first provider of at least one application programming interface (API) (“these ; 
automatically selecting, by the processor, the at least one API provided by the first provider (“a tool that automatically generates a web application programming interface (API) specification from web API documentations. The tool extracts a base uniform resource locator (URL) string from the received documentation by identifying URL strings in the documentation that are valid web application programming interface ( API) calls…” para. 0003) and (“…the Doc2Spec tool can generate the web API specification 120 in any formal web API specification format such as OpenAPI (or Swagger), API Blueprint, or RAML, or any other format. The format of the specification 
120 can be determined by the programming of the Doc2Spec tool or selected by the user of the tool” para. 0029);
constructing a list of features associated with the selected at least one API  (“…In OpenAPI specifications, a base URL is constructed via three fields: a scheme (e.g., https), the host (e.g., api.instagram.com), and optionally a base path (e.g., /v1). …” para. 0030);  
	parsing, by the processor, a first HyperText Transfer Protocol (HTML) page  associated with the selected at least one API (“…the Doc2Spec tool parses the web API documentation page into a document object model (DOM) tree, with each node representing the rendered text from the fragment of the HTML page enclosed in a pair of matched tags” para. 0079); 
identifying one or more elements of the first HTML page based on the parsing of the HTML page (“Various formats of API specifications attempt to unify the 
automatically simulating the at least one user interaction (“...the OpenAPI specification is a machine understandable format, which enables, among other things, automatic synthesis of API and client code in various languages and generation of consistent, interactive API documentations for human developers…” para. 0023) and (“…The tool crawls the documentation pages and then uses a set of machine learning techniques…” para. 0024) with the one or more elements of the first HTML page,
	extracting, by the processor, API object information (“…The Doc2Spec tool extracts the base URL 121, the path templates 122-125, and their associated HTTP request types and query parameters from the web API document 110 and stores the extracted information in the web API specification as web API specification….” Para. 0029, 0036, 0042 – 0044, 0059) and (“The tool extracts a base uniform resource locator (URL) string from the received documentation by identifying URL strings in the documentation that are valid web application programming interface (API) calls…” para. 0003 and 0078) based on: a) constructing the list of features (“…In OpenAPI , 
b) parsing the first HTML page (“the Doc2Spec tool parses the web API documentation page into a document object model (DOM) tree, with each node representing the rendered text from the fragment of the HTML page enclosed in a pair of matched tags…” para. 0079), and c) behavior that occurs during automatically simulating, by the processor, at least one user interaction with the one or more elements, the automatically simulating of the user interactions (“...the OpenAPI specification is a machine understandable format, which enables, among other things, automatic synthesis of API and client code in various languages and generation of consistent, interactive API documentations for human developers…” para. 0023) including programmatically simulating at least one of scrolling, logging in, clicking on a link, clicking on a button, dragging-and-dropping, selecting (“…selection module…” para. 0037, 0039, 0042), or a combination thereof;
	constructing, by the processor, a machine-readable API specification (“…The extracted information is placed in the constructed web API specification according to a designated format such as OpenAPI …” title, para. 0092) based on the extracted API object information, including based on extracted API object information (“…stores the extracted information in the web API specification as web API specification….” Para. 0029, 0036, 0042 – 0044, 0059)and  (“…Some embodiments of the disclosure provide a document-to-specification ("Doc2Spec") tool for extracting specifications from web API documentation pages…” para. 0024) derived from the first HTML page (“…In some embodiments, the Doc2Spec tool parses the web API that occurs during automatically simulating the at least one user interaction with the one or more elements of the first HTML page (“...the OpenAPI specification is a machine understandable format, which enables, among other things, automatic synthesis of API and client code in various languages and generation of consistent, interactive API documentations for human developers…” para. 0023).

While Dolby teaches machine learning tools for automatically simulating user interaction with elements as cited above.  Dolby does not but Stobie teaches elements are interactive elements (“…the testing logic 208 can automatically drive the software program 204 of the SUT 202 to simulate actions that a user might take when manually interacting with the SUT 202. This might specifically entail automatically calling up user interface (UI) displays, entering keystrokes or mouse actions,…” para. 0021).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Dolby by adopt the teachings of Stobie because Stobie would provide variety selections of interactive elements to be used for automatically interact with (para. 0021).  Dolby can implement interactive elements for machine learning tool to interact to select elements and/or APIs to construct API specification. 

As to claim 2, Dolby and Stobie teaches the method of claim 1, Dolby teaches further comprising: 
parsing, by the processor, a second HTML page associated with the selected at least one API (“the Doc2Spec tool parses the web API documentation page into a document object model (DOM) tree, with each node representing the rendered text from the fragment of the HTML page enclosed in a pair of matched tags…” para. 0079) and (“…iteratively downloads all linked subpages…” steps are repeated for linked subpages including second HTML page, para. 0088 and 0093); 
identifying one or more elements of the second HTML page based on the parsing of the second HTML page (“Various formats of API specifications attempt to unify the description of URL templates, HTTP request types, headers, parameters, and data required to interact with web APIs. For example, the OpenAPI specification is a machine understandable format, which enables, among other things, automatic synthesis of API and client code in various languages and generation of consistent, interactive API documentations for human developers …” para. 0023) and (“…the Doc2Spec tool parses the web API documentation page into a document object model (DOM) tree, with each node representing the rendered text from the fragment of the HTML page enclosed in a pair of matched tags…” para. 0079);
automatically simulating, by the processor, at least one user interaction (“...the OpenAPI specification is a machine understandable format, which enables, among other things, automatic synthesis of API and client code in various languages and generation of consistent, interactive API documentations for human developers…” para. 0023) and (“…The tool crawls the documentation pages and then uses a set of with the identified one or more elements of the second HTML page;
extracting API object information based on parsing the second HTML page (“…The tool extracts a base uniform resource locator (URL) string from the received documentation by identifying URL strings in the documentation that are valid web application programming interface ( API) calls…” para. 0003 and 0078);
	wherein constructing the machine-readable API specification further comprises constructing the machine-readable API specification based on the parsing (“…The extracted information is placed in the constructed web API specification according to a designated format such as OpenAPI …” para. 0092).
While Dolby teaches machine learning tools for automatically simulating user interaction with elements as cited above.  Dolby does not but Stobie teaches elements are interactive elements (“…the testing logic 208 can automatically drive the software program 204 of the SUT 202 to simulate actions that a user might take when manually interacting with the SUT 202. This might specifically entail automatically calling up user interface (UI) displays, entering keystrokes or mouse actions,…” para. 0021).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Dolby by adopt the teachings of Stobie because Stobie would provide variety selections of interactive elements to be used for automatically interact with (para. 0021).  Dolby can implement interactive elements for machine learning tool to interact to select elements and/or APIs to construct API specification. 


As to claim 3, Dolby and Stobie teaches the method of claim 1, Dolby teaches wherein constructing the list of features further comprises: Page 3 of 10
constructing a list of features selected from the group of: HTML object information, Document Object Model (DOM) objects, Cascading Style Sheet (CCS) objects, HTML tags, or a combination thereof (“the Doc2Spec tool parses the web API documentation page into a document object model (DOM) tree, with each node representing the rendered text from the fragment of the HTML page enclosed in a pair of matched tags…” para. 0079).  

As to claim 4, Dolby and Stobie teaches the method of claim 1, Dolby teaches wherein extracting API object information further includes: 
automatically extracting API object information further based on the constructed list of features and API object information values (“…The tool extracts a base uniform resource locator (URL) string from the received documentation by identifying URL strings in the documentation that are valid web application programming interface ( API) calls…” para. 0003 and 0078 - 0079).  

As to claim 5, Dolby and Stobie teaches the method of claim 1, Dolby teaches wherein automatically selecting further comprises: 
determining, by the processor, a presence of an interactive object on a second HTML page associated with the API, the interactive object being a uniform resource locator (URL) (“…The tool extracts a base uniform resource locator (URL) ; and 
automatically simulating interaction of a user with the URL to access information regarding the selected at least one API (“…The tool extracts a base uniform resource locator (URL) string…” abstract). 

As to claim 7, Dolby and Stobie teaches the method of claim 1, Dolby teaches wherein constructing the machine-readable API specification further comprises: 
constructing an OpenAPI (OAS) Specification based on semi-structured extracted data (“In OpenAPI specifications, a base URL is constructed…” para. 0030).  

As to claim 8, Dolby and Stobie teaches the method of claim 7, Dolby teaches wherein constructing the OAS specification further comprises: 
constructing the OAS specification in JavaScript Object Notation (JSON) or YAML Ain't Markup Language (YAML) (“Within_JSON: The value of this feature is true if the URL string is inside valid JavaScript Object Notation (JSON) within a pair of matched HTML tags…” para. 0049).
  
As to claim 9, Dolby and Stobie teaches the method of claim 1, Dolby teaches wherein accessing the first server further comprises: accessing a semi-structured API platform (“the specifics on how APIs should be used, application .  

As to claim 10, Dolby and Stobie teaches the method of claim 1, Dolby teaches further comprising: training a machine-learning model (“…The supervised machine learning is based on training sets that include actual web API documentations and manually identified base URLs…” para. 0056) to automatically construct the machine-readable API specification based on the extracted API object information. 

As to claim 11, this is a system claim of claim 1.  See rejection for claim 1 above.  Further, Dolby teaches a memory (“RAM”, para. 0099); a processor (element processing unit 152 of figure 1) operatively coupled to the memory, the processor configured to perform operations.

As to claims 12 - 15, see rejection for claims 2 – 5 above respectively.

As to claims 17 - 19, see rejection for claims 7 – 9 above respectively.

As to claim 20, this is non-transitory computer-readable media claim of claim 1.  See rejection for claim 1 above.  Further, Dolby teaches one or more non-transitory computer-readable media (“computer readable storage medium” para. 0099) containing instructions which, when executed by one or more processors , cause a system to perform operations, the operations. 

Response to Arguments
Applicant’s arguments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dolby and Stobie.


Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Merritt, (US PAT 10,990,516), discloses a method testing API using machine learning model (title, abstract, and figures 1 – 6).
Lo, (US PUB 2014/0229462), discloses a method for automatically generating and interacting with search system using machine learning (title, abstract, para. 0028, 0051 and figures 1 – 20).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763.  The examiner can normally be reached on 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUONG N HOANG/           Examiner, Art Unit 2194                                                                                                                                                                                             

/DOON Y CHOW/           Supervisory Patent Examiner, Art Unit 2194